El Jtjez Asociado, Se. Sulzbacher,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamento de hecho y de derecho de la sen-tencia apelada.
Vistas las disposiciones legales que en la misma se citan.
Fallamos que debemos confirmar y confirmamos la senten-cia que en catorce de Marzo de mil novecientos tres dictó la Corte de Distrito de San Juan; y devuélvanse los autos con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández, Pigueras y MacLeary.